  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 1 of 39 - Page ID#: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 FRANKFORT DIVISION
                                    electronically filed


 BLACKSTONE ALTERNATIVE ASSET
 MANAGEMENT L.P., and KKR & CO. INC.,

                       Plaintiffs,                           C.A. No. __________

        v.

 DAVID L. HARRIS, KEITH PEERCY,
 W. JOE BROTHERS, JOHN E. CHILTON,
 RAYMOND CAMPBELL CONNELL, KELLY
 DOWNARD, JOHN R. FARRIS,
 J.T. FULKERSON, DAVID M. GALLAGHER,
 SHERRY LYNN KREMER, MATTHEW
 MONTEIRO, BETTY PENDERGRASS, JERRY
 WAYNE POWELL, DAVID RICH, and THOMAS
 B. STEPHENS,

                       Defendants.




                                     VERIFIED COMPLAINT

              Plaintiffs Blackstone Alternative Asset Management L.P. (“BAAM”) and KKR &

Co. Inc. (“KKR”), by and through their respective undersigned attorneys Paul, Weiss, Rifkind,

Wharton & Garrison LLP and Wyatt, Tarrant & Combs, LLP, for BAAM and Susman Godfrey

L.L.P. and Dinsmore & Shohl LLP, for KKR bring this action against Defendants David L.

Harris, Keith Peercy, W. Joe Brothers, John E. Chilton, Raymond Campbell Connell, Kelly

Downard, John R. Farris, J.T. Fulkerson, David M. Gallagher, Sherry Lynn Kremer, Matthew

Monteiro, Betty Pendergrass, Jerry Wayne Powell, David Rich, and Thomas B. Stephens, to
    Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 2 of 39 - Page ID#: 2




protect themselves from further violations of their federal due process rights1 and allege as

follows:

                                  NATURE OF THE ACTION

                1.     This is an action for a judgment declaring that Defendants, current

Trustees of the Kentucky Retirement Systems (“KRS”), have violated BAAM’s and KKR’s right

to due process by failing to control and supervise private, contingency-fee counsel asserting

claims on KRS’s behalf. The claims are asserted in Mayberry, et al. v. KKR & Co., L.P., et al.

(the “Mayberry Action”), a purported derivative action brought by eight private plaintiffs (the

“Mayberry Plaintiffs”) who are individual beneficiaries of pension plans administered by KRS.

See Mayberry Complaint, Ex. 1. This action seeks injunctive relief to prevent Defendants from

continuing to violate BAAM’s and KKR’s rights by failing to impose the proper safeguards or

supervision that the law requires. Claims on behalf of the State are supposed to be prosecuted in

the best interests of the State, free from personal financial interest, by those accountable to the

public. The Mayberry litigation has been anything but.

                2.     The Mayberry litigation arises from KRS’s decision in 2011, after

experiencing severe losses in the 2000–01 dot-com and 2008–09 financial crises, to invest a

small percentage of its investment portfolio in three funds of hedge funds, one of which was

managed by BAAM and another of which was managed by Prisma Capital Partners, L.P.




1
     In the state-court action that made this federal-court action necessary, KKR, The Blackstone
     Group, L.P. (“Blackstone”), and others moved to dismiss all claims against them on the
     ground, among others, that the state-court’s exercise of personal jurisdiction over these
     entities is itself a violation of their due-process rights under the Fourteenth Amendment of
     the United States Constitution. KKR and BAAM bring this action to preserve their due-
     process rights and do so without prejudice to KKR, Blackstone, and others’ right to dismissal
     of the state-court action for lack of personal jurisdiction.

                                                  2
  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 3 of 39 - Page ID#: 3




(“Prisma”). The investments were made through the Blackstone Henry Clay Fund, LLC (the

“Clay Fund”), a limited liability company formed between KRS and BAAM, and the Daniel

Boone Fund LLC (the “Boone Fund”), a limited liability company formed between KRS and

Prisma. More than a year after KRS invested in the Boone Fund, Prisma was acquired by

KKR’s indirectly owned subsidiaries.

               3.     The investment with BAAM was the product of a competitive, arms-

length bidding process in which KRS sought investment managers that would pursue a

conservative, diversified investment strategy to reduce KRS’s exposure to the public equity

markets following its unprecedented losses in those markets. And there is no dispute that the

Clay Fund did just that. Indeed, KRS’s investment with BAAM was an unqualified success.

Over five years, the Clay Fund generated profits of more than $158 million net of fees. BAAM

delivered to KRS an annualized return of 6.5%, thereby exceeding by nearly three times the

benchmark return set by KRS in its contractual agreement. KRS decided to wind down the Clay

Fund in 2016, for reasons unrelated to BAAM’s performance, having reaped substantial profits

in addition to the downside market protection for which it bargained.

               4.     The Mayberry Plaintiffs allege that KRS’s investments in the Clay Fund,

the Boone Fund, and other funds of hedge funds were “unsuitable” and that KRS did not

understand the nature of the Clay Fund and Boone Fund investments or their fee structures. Id. ¶

248. They seek up to $50 billion in compensatory damages, as well as an unspecified amount of

punitive damages, from BAAM, KKR, and their co-defendants in the Mayberry Action in an

effort to recoup KRS’s entire funding deficit on the unprecedented and illogical theory that KRS

would be far better funded today had it not been for these investments. They seek this recovery

not for themselves, but for KRS’s coffers—even though KRS itself is well aware that those


                                                3
  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 4 of 39 - Page ID#: 4




allegations are completely false and at odds with the clear terms of KRS’s own contracts with

BAAM and the other fund manager defendants. Id. at Prayer for Relief ¶¶ 4–5.

               5.      KRS, however, does not control the Mayberry litigation. The Mayberry

Plaintiffs are represented by private counsel working on an undisclosed contingency-fee basis

and advised by “pension consultant” Bill Lerach—a disbarred former attorney who was

convicted of engaging in an illegal scheme to conceal kickbacks to named plaintiffs in class

action lawsuits. While they seek damages only for KRS, and not for themselves, the Mayberry

Plaintiffs apparently intend to deduct an undisclosed portion of any damages ultimately awarded

to KRS in order to compensate their private counsel and consultant.

               6.      KRS is trying to have it both ways—to reap the benefit of the Mayberry

case, without taking on any responsibility for it. But due process does not permit an arm of the

state to outsource the prosecution of its claims in this way without any oversight. On the one

hand, KRS repeatedly has represented to the Franklin Circuit Court that it believes the Mayberry

Plaintiffs’ claims against BAAM and KKR are meritorious. However, it refuses to assert those

claims directly, or exercise control over the claims pursued on its behalf. KRS has not aligned

itself as a Plaintiff in the Mayberry litigation, nor has it retained the Mayberry Plaintiffs’

contingency-fee counsel to represent it. Indeed, in a “Joint Notice” filed with Mayberry

Plaintiffs in Franklin County Circuit Court, in the same breath that KRS declared its “support”

for the Mayberry claims, it expressly disclaimed any intention of controlling or supervising the

Mayberry Plaintiffs’ brazen and unprecedented attempt to secure approximately $50 billion from

BAAM, KKR, and other entities in KRS’s name. See Joint Notice, Ex. 2. Moreover, KRS has

retained separate counsel in the Mayberry Action from the contingency-fee counsel that were

retained by the Mayberry Plaintiffs.


                                                   4
  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 5 of 39 - Page ID#: 5




                7.     By expressing support for the Mayberry Plaintiffs’ claims, but refusing to

exert any control over the litigation, Defendants have abdicated their responsibility as KRS

Trustees. Litigation on behalf of the State, particularly when seeking punitive damages, must be

neutrally prosecuted in the public interest. When a State entity hires contingency-fee attorneys

to prosecute its claims, the self-interest of the hired lawyers—who stand to make a personal

fortune if successful—may cloud the good faith assessment of the public interest that an

impartial state attorney is required to make. That policy concern is amplified to a constitutional

violation when the State entity lacks ultimate authority and control over the prosecution. That is

precisely what has occurred in the Mayberry case, and its prosecution thereby violates BAAM’s

and KKR’s right to due process under the Fourteenth Amendment of the United States

Constitution.

                8.     In addition, KRS’s failure to control the Mayberry Plaintiffs’ counsel in

pursuing derivative claims on behalf of KRS contravenes its requirements under KRS

61.645(2)(a), which provides that the KRS Board has the “powers and privileges of a

corporation, including” the power “[t]o sue and be sued in its corporate name.” This statute

makes clear that KRS is the entity that has the power to sue. In the Mayberry Action, however,

KRS has outsourced its claims without exercising constitutionally required supervision, and

without ensuring that the pursuit of its claims comply with applicable statutes.

                9.     Through this action, BAAM and KKR respectfully ask this Court for a

judgment that Defendants, in their capacities as Trustees of KRS, have failed to fulfill their

constitutional duties—to exercise control over the claims that have been asserted on KRS’s

behalf—and for injunctive relief to preclude Defendants from continuing to violate BAAM’s and




                                                 5
  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 6 of 39 - Page ID#: 6




KKR’s right to due process by permitting the continued use of contingency-fee counsel to pursue

claims on behalf of KRS without KRS’s supervision.

                                          THE PARTIES

               10.     Plaintiff BAAM is a leading manager of institutional funds of hedge

funds. Its investment philosophy is to protect and grow investors’ assets through both

commingled and custom-designed investment strategies designed to deliver compelling risk-

adjusted returns and mitigate risk. Diversification, risk management, due diligence and a focus

on downside protection are key tenets of BAAM’s approach. BAAM was the manager of the

Clay Fund.

               11.     Plaintiff KKR is a holding company whose operating subsidiaries

constitute a leading global investment firm that manages multiple alternative asset classes,

including private equity, energy, infrastructure, real estate and credit, with strategic partners that

manage hedge funds. During part of the period between 2012 and 2017, indirect subsidiaries of

KKR owned Prisma. KKR had no regular dealings with KRS. KKR is not a member of the

Boone Fund and has no contract with KRS.

               12.     KRS is a component unit of the Commonwealth of Kentucky, created and

organized under Kentucky Law pursuant to the 1956 Pension Law to manage and administer the

pension plans established by the General Assembly for Kentucky citizens. It is directed by a

Board of Trustees established by statute to oversee, govern, and administer KRS and to provide

guidance to KRS executive management and staff.

               13.     Defendant David L. Harris is a Trustee of KRS. Upon information and

belief, he resides at 214 Forest Trail, Nicholasville, KY 40356–9150. Defendant Harris was

appointed to serve as a KRS Trustee in June 2016.



                                                  6
  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 7 of 39 - Page ID#: 7




              14.    Defendant Keith Peercy is a Trustee of KRS. Upon information and

belief, he resides at 962 Cobble Drive, Richmond, KY 40475–8317. Defendant Peercy was

elected to serve as a KRS Trustee in March 2015.

              15.    Defendant W. Joe Brothers is a Trustee of KRS. Upon information and

belief, he resides at 115 Connecticut Court, Elizabethtown, KY 42701–2957. Defendant

Brothers was appointed to serve as a KRS Trustee in July 2017.

              16.    Defendant John E. Chilton is a Trustee of KRS. Upon information and

belief, he resides at 1400 Willow Avenue Apt 1004, Louisville, KY, 40204–2516. Defendant

Chilton was appointed to serve as a KRS Trustee in June 2016.

              17.    Defendant Raymond Campbell Connell is a Trustee of KRS. Upon

information and belief, he resides at 3081 Many Oaks Park, Lexington, KY 40509–8537.

Defendant Connell was elected to serve as a KRS Trustee in March 2018.

              18.    Defendant Kelly Downard is a Trustee of KRS. Upon information and

belief, he resides at 2309 Merrick Road, Louisville, KY 40207–1254. Defendant Downard was

appointed to serve as a KRS Trustee in June 2017.

              19.    Defendant John R. Farris is a Trustee of KRS. Upon information and

belief, he resides at 317 Hart Rd., Lexington, KY 40502. Defendant Farris was appointed to

serve as a KRS Trustee in June 2016.

              20.    Defendant J.T. Fulkerson is a Trustee of KRS. Upon information and

belief, he resides at 1338 Hill Avenue, Owensboro, KY 42301–4512. Defendant Fulkerson was

appointed to serve as a KRS Trustee in 2013.




                                               7
  Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 8 of 39 - Page ID#: 8




              21.    Defendant David M. Gallagher is a Trustee of KRS. Upon information

and belief, he resides at 286 State Route 781 N., Fulton, KY 42041–7513. Defendant Gallagher

was appointed to serve as a KRS Trustee in August 2017.

              22.    Defendant Sherry Lynn Kremer is a Trustee of KRS. Upon information

and belief, she resides at 3313 Frontier Trail, Louisville, KY 40220–2609. Defendant Kremer

was elected to serve as a KRS Trustee in March 2018.

              23.    Defendant Matthew Monteiro is a Trustee of KRS. Upon information and

belief, he resides at 904 Thorpe Drive, Louisville, KY 40243–1950. Defendant Monteiro was

appointed to serve as a KRS Trustee in August 2017.

              24.    Defendant Betty Pendergrass is a Trustee of KRS. Upon information and

belief, she resides at 2251 Stonewood Lane, Lexington, KY 40509. Defendant Pendergrass was

elected to serve as a KRS Trustee in March 2017.

              25.    Defendant Jerry Wayne Powell is a Trustee of KRS. Upon information

and belief, he resides at 130 Sterling Drive, Georgetown, KY 40324–8200. Defendant Powell

was elected to serve as a KRS Trustee in March 2017.

              26.    Defendant David Rich is a Trustee of KRS. Upon information and belief,

he resides at 4415 Brookhaven Avenue, Louisville, KY 40220–3618. Defendant Rich was

elected to serve as a KRS Trustee in November 2013.

              27.    Defendant Thomas B. Stephens is a Trustee of KRS. Upon information

and belief, he resides at 116 Suburban Court, Lexington, KY 40503–1306. Defendant Stephens

was appointed to serve as a KRS Trustee in December 2015.




                                              8
     Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 9 of 39 - Page ID#: 9




               28.     In accordance with their responsibilities as Trustees, Defendants are

required to manage the assets in KRS’s investment portfolio, make investment decisions on

behalf of KRS plans, and control the legal actions taken by KRS.

                                         JURISDICTION

               29.     This Court has jurisdiction over all of the Defendants because they are all

Kentucky residents.

               30.     Additionally, jurisdiction over each individual Defendant is proper

because they are all currently serving as Trustees of KRS, a Kentucky state agency.

               31.     This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and

1343 because it arises under 42 U.S.C. § 1983 and the Fourteenth Amendment to the United

States Constitution.

               32.     Under 28 U.S.C. § 1391, venue is proper in this judicial district because a

substantial part of the events or omissions giving rise to BAAM’s and KKR’s claims occurred in

Franklin County, Kentucky.

                                  FACTUAL BACKGROUND

I.       The Creation of the Clay Fund

               33.     At the beginning of the year 2000, KRS was fully funded, meaning that it

had the ability to pay its beneficiaries under its actuarial assumptions and estimates of investment

performance.

               34.     Beginning with the bursting of the “dot com” bubble that year, and

through the financial crisis of 2008, KRS’s investment portfolio suffered devastating losses.

Indeed, during the financial crisis alone the fund lost over $4.4 billion, nearly 30% of its value.

After suffering for a decade from its massive exposure to the volatility of the public equity

markets, KRS—on the advice of its internal professional investment staff and a number of
                                                  9
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 10 of 39 - Page ID#: 10




outside consultants, including financial advisor R.V. Kuhns & Associates, Inc. (“RVK”)—

decided to reallocate a portion of its investments to create a more diversified overall investment

portfolio.

                35.    On August 12, 2010, RVK presented KRS’s Investment Committee with

several potential investment portfolios that proposed allocating KRS assets to different strategies.

KRS’s Investment Committee unanimously approved the proposed portfolio that allocated 10%

to absolute return strategies designed to reduce risk, preserve—rather than generate—capital, and

provide returns uncorrelated to the U.S. equities market.

                36.    It was against that backdrop, and with substantial input from KRS’s

internal professional investment staff (KRS’s “Investment Professionals”) and its outside

consultant RVK, that on August 19, 2010, KRS’s Board of Trustees affirmed the Investment

Committee’s decision and approved a 10% allocation of KRS’s investment portfolio to “absolute

return” strategies.

                37.    In May 2011, the KRS Board of Trustees met to review and approved a

new Statement of Investment Policy, which established the “Absolute Return Program,” subject

to the “specific approval of the Investment Committee of the Board of Trustees.” The stated

purpose of KRS’s Absolute Return Program was to “creat[e] a diversified portfolio” and “to

preserve capital and deliver positive (absolute) returns under most market conditions.”

                38.    As part of this strategy, KRS, in consultation with its Investment

Professionals and outside consultant RVK, commenced an extensive formal search process for

investment managers to run a fund of hedge funds portfolio.

                39.    During the spring and summer of 2011, as KRS—with the assistance of its

Investment Professionals and team of consultants, including RVK—began to narrow down the


                                                10
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 11 of 39 - Page ID#: 11




list of candidates for its fund of hedge funds mandate, KRS pushed the remaining managers on

their proposed fees, ultimately securing a significant discount from BAAM on its proposed

management fees.

               40.    After multiple rounds of conference calls and on-site meetings with a

number of different managers, KRS—aided by its Investment Professionals and outside

advisors—ultimately selected BAAM as one of three managers with which to invest, along with

Prisma and Pacific Alternative Asset Management Company, LLC (“PAAMCO”). KRS’s

Investment Professionals concluded, with the advice of their external consultants, that these three

managers provided the most value based on a “combination of a qualitative assessment of the

investment processes employed and a quantitative assessment of the return streams that each

firms’ respective investment processes led to.”

               41.    BAAM and KRS then engaged in extensive discussions concerning the

structure of the portfolio BAAM would manage on behalf of KRS. The parties also vigorously

negotiated the agreements governing KRS’s investment. KRS provided BAAM with specific

return targets and proposed detailed investment guidelines that BAAM was required to follow.

KRS also requested that their BAAM investment vehicle be named the “Henry Clay Fund” after

the famous Kentucky historical figure.

               42.    KRS was advised throughout the negotiation by Reinhart Boerner Van

Deuren S.C. (“Reinhart”), whose stated mission is “to be the foremost advocate and single-stop

provider for the legal needs of institutional investors worldwide.” KRS was actively involved in

drafting the governing agreements, including proposing the form of LLC agreement that was

used.




                                                  11
    Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 12 of 39 - Page ID#: 12




                   43.      After numerous drafts and negotiations, on August 29, 2011, KRS entered

into a Limited Liability Company Agreement (“LLCA”) with BAAM and Blackstone

Alternative Asset Management Associates (“BAAMA”) to govern the affairs of the Clay Fund

and the respective rights and obligations of its members. The investment guidelines and return

targets that KRS and BAAM had agreed upon were incorporated into the LLCA.

                   44.      The LLCA attached as an annex KRS’s investment guidelines (the “KRS

Investment Guidelines”) that set forth KRS’s specific investment goals. The KRS Investment

Guidelines were drafted by KRS and made expressly clear that KRS intended the Clay Fund to

serve as a conservative, diversified investment product that would protect against downside risk

in the equity and fixed-income markets and reduce the volatility of KRS’s overall portfolio.

                   45.      In addition, the LLCA attached as an annex KRS’s own “Statement of

Investment Policy” (the “KRS Investment Policy”). This was a KRS document that expressly set

forth KRS’s overall investment objectives, including its strategy of investing in conservative

“fund-of-funds” products to establish a hedge against downside risk in the equity and fixed-

income markets and to reduce the volatility of KRS’s overall portfolio:

                   The objective of the absolute return strategy is to preserve capital and
                   deliver positive (absolute) returns under most market conditions. It is
                   anticipated that the returns from this program should largely be
                   uncorrelated to market movements in both the equity and fixed income
                   markets (systematic risk) and primarily be based on manager skill;
                   therefore, helping to diversify the overall KRS portfolio. . . . As such, the
                   objective of the Absolute Return Program is designed to help reduce the
                   volatility of the overall KRS portfolio while seeking to enhance returns in
                   a variety of market environments.2


2
      In July 2014, KRS and BAAM entered into an amended and restated LLCA, the terms of which were materially
      the same as those in the 2011 LLCA, and which contemplated no new investment. KRS updated its Asset
      Allocation Guidelines to include the following statement with respect to absolute return strategies: “By focusing
      on the idiosyncratic risks of security selection and often attempting to minimize systematic market risks through
      hedging activities, absolute return managers can make investment decisions unconstrained by restrictive relative


                                                          12
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 13 of 39 - Page ID#: 13




                  46.      The KRS Investment Policy stated that KRS’s fund of funds strategy was

intended to produce a rate of return in excess of the HFRI Diversified FOF benchmark, which

was 2.35% during the life of the Clay Fund investment. The Clay Fund produced net returns of

6.5% per annum, thereby exceeding by nearly three times the benchmark return set by KRS.

                  47.      The LLCA plainly disclosed the terms of the investment, including

BAAM’s fees and the fees of the underlying managers, and expressly provided KRS with access

to additional information from BAAM and the underlying managers of the Clay Fund. For

example, the LLCA expressly states that “[t]he asset-based fees of the Portfolio Managers

generally are expected to range from 1% to 3%, and the performance-based allocations or fees of

the Portfolio Managers generally are expected to range from 10% to 30%.” Those fee ranges

were in line with the standard management and incentive fees charged to investors in funds of

funds. KRS warranted that it understood “the method of compensation” and “the nature of the

fees paid to the Manager, BAAMA[,] and the portfolio managers” (Subscription Agreement

§ II(G)) and agreed “to ask questions of, and receive answers from” BAAM should it have any

questions about the terms and conditions of the investment.

                  48.      TJ Carlson, then the Chief Investment Officer (“CIO”) of KRS, signed the

LLCA on August 29, 2011.

II.       The Clay Fund’s Performance Significantly Exceeded All of KRS’s Benchmarks

                  49.      In 2016, KRS began to consolidate its fund of hedge funds investments

with one investment manager and to shift its strategy towards investments directly in hedge




      benchmarks such as the S&P 500 or Barclay’s Aggregate Bond Index, and add value to portfolios by achieving
      favorable risk-adjusted returns in most market environments while also reducing overall plan volatility.”


                                                        13
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 14 of 39 - Page ID#: 14




funds (rather than funds of funds). In February 2016, the KRS Investment Committee voted to

wind down the Clay Fund investment.

               50.    By that time, the Clay Fund had provided KRS precisely the returns it had

asked for, and more. According to KRS’s public website, through the end of June 2016, when

BAAM began to return most of KRS’s investment, the Clay Fund had generated annualized net

returns of 6.5%.

               51.    Over that same period, the annual return of KRS’s stated target in the KRS

Investment Guidelines of LIBOR plus 3% to 5% was 3.37% to 5.37%. The annual return of

KRS’s benchmark rate of return in the KRS Investment Policy, the HFRI Diversified FOF, was

2.35%. The Clay Fund thus significantly exceeded both the specific return target KRS chose to

include in the LLCA and the benchmark by which KRS chose to measure the performance of its

fund-of-funds investments.

               52.    Over the life of KRS’s investment, the Clay Fund returned over $158

million in profits to KRS, net of fees, of which KRS actively negotiated and secured a significant

discount. Those returns represented an increase of over 33% on the $465 million that KRS had

put into the Clay Fund over the life of the investment. KRS never expressed any concerns to

BAAM regarding the nature or performance of its investment.

               53.    Reports available on KRS’s website compare the performance of all

investment managers in KRS’s portfolio to the stated benchmarks for those investments. For the

years for which information is currently available on KRS’s website, 2013 to 2016, BAAM was

one of only six managers in KRS’s entire investment portfolio that outperformed its stated

benchmark in all four years.

III.   Facts Relating to KKR


                                               14
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 15 of 39 - Page ID#: 15




               54.     KKR is a holding company. KKR is not a signatory to the Boone Fund

LLC agreement. There is no contract between KKR and KRS.

               55.     In October 2012 (more than a year after Prisma and KRS signed the

Boone Fund LLC agreement), KKR’s indirect subsidiaries acquired 100% of the equity interests

of Prisma. KKR’s indirect subsidiaries held those interests until June 2017, at which time

Prisma was combined with another Mayberry defendant, PAAMCO. At that time, KKR’s

indirect subsidiaries transferred their equity interests in Prisma to another holding company,

PAAMCO Prisma Holdings, LLC. That other holding company operates its business separately

from KKR.

               56.     Between October 2012 and June 2017, KKR and Prisma each retained

their own separate status as distinct legal entities. Prisma executed contracts in its own legal

name and maintained its own registration status with the SEC.

               57.     Based on public filings by Prisma in the Mayberry litigation, KKR alleges

the following facts in this paragraph on information and belief: KRS and Prisma signed the

Boone Fund’s LLC agreement on August 23, 2011. The Boone Fund continues to exist today.

Between its creation in August 2011 and the end of 2018, the Boone Fund produced profits for

KRS in the amount of approximately $139 million net of fees. This return exceeded the

performance benchmarks set forth in the Boone Fund contractual agreements between KRS and

Prisma.

IV.    The Mayberry Action

               58.     Since the losses it sustained in 2000 with the collapse of the dot-com

bubble, KRS has developed significant unfunded pension liabilities. The circumstances that

created those liabilities have been widely studied. According to nearly every public report and



                                                 15
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 16 of 39 - Page ID#: 16




study on the issue, including the 2017 PFM Consulting Report commissioned by KRS itself, the

increase in KRS’s liabilities is due to a complex set of factors, including years of incorrect

actuarial assumptions and employer underfunding, unaccounted for demographic changes, and

billions of dollars in investment losses occurring over two separate stock market crashes in

2000–01 and 2008–09.

               59.     The Mayberry Plaintiffs, however, uniquely, seek to blame BAAM and

KKR, among others, for this dilemma plainly not of BAAM’s or KKR’s making that preceded

BAAM’s investment mandate and KKR’s purchase of Prisma by more than a decade. The

Mayberry Plaintiffs’ private, contingency-fee counsel plainly seek to take advantage of KRS’s

underfunding and the attendant political turmoil by asserting these unprecedented and frivolous

claims.

               60.     They are represented by private, contingency-fee counsel from no fewer

than five law firms, including the Oldfather Law Firm; Bahe Cook Cantley & Nefzger, PLC;

Cuneo Gilbert & LaDuca, LLP; MCL Law Group, APC; and Scott Douglass & McConnico LLP.

               61.     Upon information and belief, MCL Law Group, APC, is run by Michelle

Ciccarelli Lerach, whose husband is William S. Lerach. Mr. Lerach is a former attorney who, on

October 29, 2007, pleaded guilty to a felony count resulting from his having paid illegal cash

kickbacks to lead plaintiffs in previous actions. The California Bar Association disbarred Mr.

Lerach in 2009.

               62.     Upon information and belief, Mr. Lerach formed Pension Forensics, LLC,

a pension consultancy, shortly before the initiation of this lawsuit. He is the only employee of

Pension Forensics, LLC.




                                                 16
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 17 of 39 - Page ID#: 17




               63.    The Mayberry Plaintiffs have retained Pension Forensics as a pension

consultant. Upon information and belief, Pension Forensics has no other clients and has

consulted on no other lawsuits besides the Mayberry Action.

               64.    KRS is a nominal defendant in the Mayberry Action. It is represented by

counsel separate from that representing the Mayberry Plaintiffs—namely, Stoll Keenon Ogden

PLLC.

               65.    The Mayberry Complaint asserts claims for breach of duty, conspiracy,

and aiding and abetting against all 31 defendants. The Mayberry Complaint alleges that these 31

defendants participated in a conspiracy to sell “completely unsuitable” fund-of-funds

investments to KRS, supposedly knowing that they were too “risky” in light of KRS’s financial

condition. Ex. 1 ¶¶ 4, 103. According to the Mayberry Plaintiffs, had KRS instead invested

               in a no/low-fee stock index fund like the S&P or DJIA, the
               [investment] would have turned into at least $3 billion over the
               next seven years. If [KRS] had simply stayed with the existing
               2009 asset allocations, the Funds would have enjoyed investment
               results that would have left it far better funded than they are now,
               an opportunity for gains and income that is now lost due to
               imprudent investments.

Id. ¶ 233.

               66.    KRS’s active negotiation and drafting of the Clay Fund’s governing

agreements belie the allegations in the Mayberry Action. These allegations stand in stark

contrast to KRS’s own measurement of the performance of its investments, including the Clay

Fund, against the stated benchmarks in its Investment Policy, incorporated into the parties’

negotiated LLCA:

               The objective of the absolute return strategy is to preserve capital
               and deliver positive (absolute) returns under most market
               conditions. It is anticipated that the returns from this program
               should largely be uncorrelated to market movements in both

                                                17
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 18 of 39 - Page ID#: 18




               the equity and fixed income markets (systematic risk) and
               primarily be based on manager skill; therefore, helping to
               diversify the overall KRS portfolio. . . . As such, the objective of
               the Absolute Return Program is designed to help reduce the
               volatility of the overall KRS portfolio while seeking to enhance
               returns in a variety of market environments.

In other words, KRS contracted with BAAM specifically to provide returns that were

uncorrelated to the U.S. equities market.

               67.     The Mayberry Complaint further alleges that the Clay Fund, along with

KRS’s other fund-of-funds investments, was a “Black Box,” and that the Clay Fund’s fees

“could not be calculated and were not disclosed to KRS.” Ex. 1 ¶¶ 102, 104. The Mayberry

Plaintiffs assert these claims notwithstanding KRS’s solicitation, with the assistance of outside

counsel and investment consultants, of investment terms from BAAM in 2010; its active

negotiation of BAAM’s fee structure during the search process in 2011, through which KRS

ultimately secured a significant discount from BAAM on its proposed management fees; and its

selection of BAAM from among several fund managers—a decision approved by its Board of

Trustees.

               68.     The Mayberry Complaint asserts breach of fiduciary duty claims against

BAAM, yet fails to allege a single action taken by BAAM contrary to its obligations in the Clay

Fund’s governing agreements. Rather, the Mayberry Plaintiffs’ novel theory of breach of

fiduciary duty is that BAAM and other defendants sold KRS products that KRS requested, but

that the defendants should have refrained from selling to KRS, despite KRS’s express

representations that the Clay Fund was a suitable investment.

               69.     Even more far-fetched is the Mayberry Plaintiffs’ claim that all 31

defendants participated in a single, entirely vague “conspiracy” to hide the allegedly “risky”

nature of the funds of funds from KRS, even though KRS specifically described funds of funds

                                                18
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 19 of 39 - Page ID#: 19




as part of a conservative, capital-preserving absolute return strategy in its Statement of

Investment Policy, and experienced, Investment Professionals—aided by experienced

consultants—vetted each of the three funds of funds in which KRS ultimately invested. Notably,

the Mayberry Plaintiffs and their private, contingency-fee counsel freely admit that they filed the

lawsuit without even having read the contracts between KRS and BAAM governing the Clay

Fund, and to the extent those contracts contradict their allegations, the Mayberry Plaintiffs have

argued against the validity of such contracts.

               70.     The Complaint drafted by Mayberry Plaintiffs’ private, contingency-fee

counsel contains wholly irrelevant or misleading information, that plainly attempts to foster bias

against the defendants. To give just one example, the Complaint alleges that two individuals

affiliated with BAAM, Stephen Schwarzman and J. Tomlison Hill, were “both top executives at

Lehman Brothers, which was later implicated as having a significant role in one of the largest

Wall Street frauds of all time, and directly causing the 2008-2009 financial meltdown with

consequent loss of billions in individual and institutional equity and a torrent of litigation

alleging fraud.” Id. ¶ 232. The Complaint fails to mention that both Schwarzman and Hill left

Lehman Brothers decades before these stated events. There are numerous other similarly wildly

irrelevant allegations cynically designed to inflame, and obscure the true facts.

               71.     The Mayberry Plaintiffs seek a judgment that all 31 defendants

purportedly are jointly and severally liable for damages representing what they call “the

increased costs to the Commonwealth of restoring KRS and its Pension/Trust Funds to properly

funded status.” Id. ¶ 285. In other words, the Mayberry Plaintiffs—and their private

contingency-fee counsel—are attempting to obtain from BAAM, KKR, and their co-defendants

compensatory damages equivalent to the entirety of the funding shortfall that KRS faces, which,


                                                  19
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 20 of 39 - Page ID#: 20




according to the Mayberry Complaint, totals approximately $50 billion, plus an unspecified

amount of punitive damages.

               72.     The Mayberry Plaintiffs’ request for damages is not tied to any losses

suffered from KRS’s investment with BAAM—nor could it be because there were no such

losses. The Clay Fund significantly outperformed every contractual benchmark that KRS set for

it while generating over $158 million in profits for KRS, net of all fees.

               73.     The Mayberry Plaintiffs therefore instead seek to hold BAAM liable for

damages equivalent to the entirety of KRS’s investment losses since 2000 (none of which were

sustained in investments managed by BAAM). This is preposterous, not only because its

investment was profitable for KRS, but also because it is undisputed that hedge fund investments

represented just 10% of KRS’s investment portfolio. Indeed, the BAAM investment comprised

less than one-third of that 10% allocation—a miniscule percentage of KRS’s total investment

portfolio. Moreover, BAAM did not even begin managing that tiny fraction of KRS’s assets

until 2011, some eleven years after the Mayberry Plaintiffs seek to hold BAAM responsible for

damages.

               74.     The Mayberry Plaintiffs also seek from BAAM, the other fund manager

defendants, and KKR an unspecified amount of punitive damages intended to punish those

defendants for conduct Plaintiffs allege was willful, reckless, malicious, and oppressive.

Specifically, the Mayberry Complaint alleges that “[t]he acts and omissions of [BAAM, its fund

manager co-defendants, and KKR] constitute willful and wanton conduct, gross negligence,

and/or malice and oppression, for which [the Mayberry] Plaintiffs are entitled to recover punitive

damages due to the disregard for the rights of KRS, its Pension Funds, the Commonwealth, and

Kentucky’s taxpayers.” Id. ¶ 319. And while they do not allege the precise amount of punitive


                                                 20
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 21 of 39 - Page ID#: 21




damages to be obtained from BAAM and KKR, the Mayberry Plaintiffs ask the Franklin Circuit

Court to declare the Kentucky statutory cap on punitive damages unconstitutional and null and

void, suggesting the Mayberry Plaintiffs will seek a highly excessive punitive damages award

from BAAM and KKR. Id. ¶¶ 320, 323.

               75.     The damages sought from BAAM and KKR are therefore penal in nature

and implicate the requirement of neutrality typically imposed on government attorneys in

criminal and enforcement proceedings. They represent punishment for what the Mayberry

Plaintiffs allege was “grossly negligent, willful, reckless wanton conduct,” id. ¶ 323, despite the

fact that KRS engaged in an extensive search process, was assisted by Investment Professionals,

outside counsel, and financial consultants, and warranted to BAAM that its investment in the

Clay Fund was “suitable” to its diversification needs. It can only be concluded that the

Mayberry Plaintiffs seek to hold BAAM and KKR liable for Kentucky’s $50 billion shortfall

because of BAAM’s and KKR’s perceived deep pockets.

               76.     The Mayberry Plaintiffs’ demands for equitable relief compound the due

process violation. In their Prayer for Relief, the Mayberry Plaintiffs seek broad equitable relief,

including the appointment of “a Special Fiduciary” to “oversee” a net recovery, use of the court’s

“equity power to fashion such relief as is justified and necessary to benefit KRS,” and imposition

of “such other legal and equitable relief as the court deems appropriate.” Id. at Prayer for Relief

¶ 8; see also id. ¶ 59, n.11 (requesting that any “recovery” be paid “under the supervision of this

court” to “assure that all monies are applied properly”). The Mayberry Plaintiffs thus purport to

invoke the state court’s authority to award and monitor sweeping equitable relief for the benefit

of KRS, but without any supervision by KRS itself, and in contravention of the equitable




                                                 21
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 22 of 39 - Page ID#: 22




principle that the party seeking equity must come to court with clean hands. Due process

requires that KRS take responsibility for claims made purportedly in its name and for its benefit.

               77.     The Mayberry Complaint acknowledges that “[w]hile KRS is designated a

‘Defendant,’ that designation is a technical formality, i.e., it is a ‘nominal defendant.’ In reality,

KRS is the plaintiff in the Mayberry Action, which is on behalf of, not against, KRS and in order

to obtain relief for it, not from it or from any other unit or part of the government of the

Commonwealth of Kentucky.” Id. ¶ 60. Elsewhere in the Complaint, the Mayberry Plaintiffs

emphasize that they are not suing on their own behalf. See id. ¶ 274 (“Plaintiffs seek no

individual recovery for themselves or any individual taxpayer.”). Instead, they have asserted the

action on behalf of KRS and seek a “[d]etermin[ation] and award[] to KRS and its Pension Funds

and the Commonwealth of Kentucky the damages sustained by them as a result of the violations

set forth” in the Mayberry Complaint. Id. at Prayer for Relief ¶ 4.

               78.     In February 2018, BAAM, KKR, and their co-defendants filed motions to

dismiss the Mayberry Action on a variety of grounds, namely, that the claims were barred by the

relevant statutes of limitations; lack of personal jurisdiction over certain defendants; failure to

state a claim; and that Mayberry Plaintiffs lack statutory standing to assert claims on behalf of

KRS. In a subsequent motion, BAAM, KKR, and their co-defendants argued that the Mayberry

Plaintiffs also lack constitutional standing to pursue claims on KRS’s behalf, given Kentucky’s

recent adoption of Article III standing principles in Commonwealth of Kentucky, Cabinet for

Health & Family Services v. Sexton, No. 2016-SC-00529-DG, slip op. (Ky. Sept. 27, 2018).

               79.     Nevertheless, the Franklin Circuit Court entered an order denying the

motions to dismiss. In so doing, it incorrectly held that the Mayberry Plaintiffs have standing to




                                                  22
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 23 of 39 - Page ID#: 23




assert claims derivatively on behalf of KRS and on behalf of the Commonwealth of Kentucky in

their capacity as taxpayers.

               80.     In the wake of that decision, the Mayberry Plaintiffs have pushed for an

expedited trial date and immediate, expansive discovery. Now facing the burden and cost of that

discovery, BAAM and KKR seek declaratory and injunctive relief from Defendants’ outright

violation of BAAM’s and KKR’s right to due process by failing to exercise control over the

Mayberry litigation.

V.     Due Process Requires Defendants to Exercise Control Over the Mayberry Litigation

               81.     Due process requires that attorneys bringing claims on behalf of the

government consider not only the interests of the government as their client, but also broader

considerations of neutrality and justice. See Berger v. United States, 295 U.S. 78, 88 (1935).

               82.     Courts have implemented this policy of neutrality by imposing obligations

on state governments to supervise private attorneys working for them on a contingency-fee basis

in order to ensure that there are appropriate safeguards to protect the public interest. See, e.g.,

Merck Sharp & Dohme Corp. v. Conway, 947 F. Supp. 2d 733, 739 (E.D. Ky. 2013) (the

employment of contingency-fee counsel would be a due process violation unless the Attorney

General retained “full control over the course of the litigation.”) (quoting City & Cnty. of San

Francisco v. Philip Morris, Inc., 957 F. Supp. 1130, 1135 (N.D. Cal. 1997)).

               83.     As in Merck, BAAM and KKR have “a due process right to a neutral

prosecution, free from any ‘financial arrangement that would tempt the government attorney,’ or

his outside counsel, ‘to tip the scale.’” Id. (quoting People ex rel. Clancy v. Superior Court of

Riverside Cty., 705 P.2d 347, 352 (Cal. 1985)). When a contingency-fee lawyer prosecutes a

case on behalf of the state without adequate oversight by the state agency, the process ceases to



                                                 23
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 24 of 39 - Page ID#: 24




be fair because the lawyer’s natural financial incentive to seek to maximize damages threatens to

override the state’s obligation to see that justice is pursued. This right to due process is critical

in significant and costly disputes, such as this one, where the state forum might favor, or be

perceived to favor, home state litigants like the Mayberry Plaintiffs.

               84.     The contingency-fee basis on which the Mayberry Plaintiffs’ counsel is

being retained gives that counsel a substantial direct financial stake in the outcome of the

Mayberry Action, despite the fact that they are pursuing claims derivatively on behalf of KRS

and seeking financial recovery only for KRS’s benefit. Thus, the prosecutorial decision-making

about the direction and strategy of litigation for KRS’s benefit is being driven by the profit

motivations of private, contingency-fee counsel. Use of such counsel, without proper

safeguards, not only gives the appearance of impropriety and undermines the public confidence

in our legal system, but it constitutes a complete violation of BAAM’s and KKR’s right to due

process. The contingency-fee arrangement of the Mayberry litigation raises serious public policy

issues that can only be addressed by KRS asserting absolute control and ultimate authority over

the prosecution of its claims.

VI.    KRS Neglects its Constitutional Obligation to Supervise Claims Brought on its
       Behalf, While Hoping to Profit from the Outcome

               85.     When the Mayberry Complaint was filed, KRS was named as a nominal

defendant. However, the Mayberry Complaint clarifies that this “designation is a technical

formality [because] [i]n reality, KRS is the plaintiff in th[e] action.” Ex. 1 ¶ 60. Yet the limited

visibility into the nature of the relationships among KRS, other agencies of Kentucky

government, and the Mayberry Plaintiffs’ contingency-fee counsel suggests no supervision is

being exercised by the real party in interest. The little information that BAAM and KKR have




                                                  24
    Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 25 of 39 - Page ID#: 25




deduced has come from opaque filings in the Mayberry Action or from an Open Records request

that KRS and the Mayberry Plaintiffs’ counsel have bitterly opposed.

                 86.    When the Mayberry Complaint was first filed, KRS took no position on

the action, which was ostensibly filed “derivatively” on KRS’s behalf. Then, on March 27,

2018—after BAAM and KKR filed their motions to dismiss the Mayberry Action but before a

decision was rendered—the KRS Board of Trustees secretly met with a number of lawyers from

firms representing the Mayberry Plaintiffs, Bill Lerach, and certain lawyers from the Office of

General Counsel of the Governor. BAAM and KKR only learned about this meeting as a result

of an Open Records request filed by their co-defendants in the Mayberry Action, with which

KRS has refused to fully comply. Although the Kentucky Attorney General concluded that KRS

is obligated to produce records of the March 27, 2018 meeting, all then-present members have

resisted.3

                 87.    Indeed, KRS has argued that it may properly withhold documents relating

to the meeting on the basis of a “common interest in the lawsuit” developed through

communications with Mayberry Plaintiffs’ counsel. Even more curiously, KRS has argued that

the presence of the Governor’s attorneys did not waive the privilege because the Governor

himself had authorized his staff to “provide legal representation” to KRS “in connection with

Mayberry.”

                 88.    Although it remains shrouded in secrecy, it appears that KRS’s

relationship with the Mayberry Plaintiffs evolved, culminating in the April 19, 2018 filing of



3
      On April 15, 2019, the Franklin Circuit Court, ruling on cross-motions for summary
      judgment, held that under the Kentucky Open Records Act, KRS was entitled to withhold
      these records from the public pursuant to the attorney work product doctrine. See Ky. Ret.
      Sys. v. Morgan, No. 18-CI-01243 (Franklin Cir. Ct. Div. II, Apr. 15, 2019).

                                                 25
 Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 26 of 39 - Page ID#: 26




“Plaintiffs’ And Kentucky Retirement Systems’ Joint Notice To The Court And Parties” (the

“Joint Notice”) in the Mayberry Action. See Ex. 2. According to KRS, the Joint Notice was

created “[t]o formally announce [its] preliminary decision” to “align with the Mayberry

Plaintiffs.” The Joint Notice demonstrates that, notwithstanding its designation as a nominal

defendant, KRS has endorsed the litigation and will benefit directly by any damages award in

that action—but eschewed any responsibility for it.

               89.     According to the Joint Notice, KRS

               established an independent special litigation committee of [its] Board of
               Trustees to investigate and consider the claims asserted in [Mayberry]
               Plaintiffs’ Amended Complaint, and determine what role KRS should take
               in [the Mayberry] litigation, including whether KRS should directly assert
               the claims advanced in the Amended Complaint.

Id. at 1.

               90.     The KRS special litigation committee determined that “it is in the best

interests of KRS for [Mayberry] Plaintiffs to continue their pursuit of these claims on a

derivative basis on KRS’s behalf.” Id. at 1–2. According to KRS,

               the derivative claims made by [Mayberry] Plaintiffs appear to have merit
               and should proceed to discovery under the civil rules. The amount in
               controversy in the Amended Complaint [$50 billion] is substantial and, if
               recovered, could have a significant impact on the financial well-being of
               KRS and its member employees and retirees.

Id. at 2.

               91.     The Joint Notice further states that, “[i]n the derivative format, [Mayberry]

Plaintiffs and their counsel will bear the primary risk of litigation costs and time necessary to

pursue these claims without undue expense to KRS, while providing a substantial potential

recovery that would directly benefit KRS.” Id. at 3. “Based on KRS’s observations and the

investigation of the independent special litigation committee, KRS believes that [Mayberry]



                                                 26
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 27 of 39 - Page ID#: 27




Plaintiffs are appropriate and adequate representatives for KRS and they are qualified to

prosecute the derivative claims . . . on behalf of KRS through their counsel of record.” Id.

Whatever these “observations” or “investigations” may have been, they certainly do not

constitute adequate safeguards to ensure the constitutionally required public accountability of

public agencies.

               92.     Tacitly acknowledging that it has elected to stay on the sidelines, KRS

asserted that it “reserves the right to seek realignment as plaintiff [in the Mayberry Action] if

KRS subsequently determines that doing so is in the best interests of KRS, in the event a court

determines that [Mayberry] Plaintiffs lack standing to pursue these claims or dismisses the

claims on a ground that is unique to the [Mayberry] Plaintiffs’ status that would not bar KRS

from continuing to maintain some or all of the claims made in this action.” Id. at 5.

               93.     KRS, however, makes clear that it will not prosecute the case itself. KRS

stated that it “has determined that [it] will not pursue the claims asserted by [the Mayberry]

Plaintiffs” and would not have done so had those claims been presented to it before the filing of

the Complaint. Id. at 1.

               94.     KRS itself suggests it cannot pursue the claims. The Joint Notice

explained that, although KRS felt that the claims “appear to have merit and should proceed to

discovery under the civil rules,” it would not be pursuing them itself because the litigation would

be “very expensive and time consuming.” Id. at 2. “The nature of the [Mayberry] claims . . . is

not typical of litigation a corporate board or state agency could easily authorize at this stage or

pursue.” Id. Instead, Defendants would allow Mayberry Plaintiffs “to pursue these claims

without undue expense to KRS, while providing a substantial potential recovery that would

directly benefit KRS.” Id. at 3.


                                                 27
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 28 of 39 - Page ID#: 28




                95.     KRS’s true reasons almost certainly include its realization that it would be

impossible for it to succeed on its claims, particularly ones invoking the principles of equity, if it

could not hide its own deliberate conduct behind the individual Mayberry Plaintiffs.

                96.     Importantly, KRS did not state that it has retained any authority to direct

or even oversee the pursuit of the Mayberry Action. To the contrary, upon information and

belief, it has ceded absolute control to the Mayberry Plaintiffs’ private, contingency-fee counsel

in direct violation of BAAM’s and KKR’s due process right to a neutral prosecution of claims

belonging to a state entity.

                97.     Serious public policy issues are raised when, as here, a state entity allows

its claims to be prosecuted by contingency-fee counsel without adequate safeguards to ensure a

fair and neutral prosecution. “Our [legal] system relies for its validity on the confidence of

society; without a belief by the people that the system is just and impartial, the concept of the

rule of law cannot survive.” Clancy, 705 P.2d at 351. When the claims of a state are pursued by

attorneys that have a personal interest in the litigation, the neutrality that is so essential to the

system is threatened; this arrangement poses a substantial risk that outside counsel will inflate

the amounts sought in lawsuits in order to maximize their own potential stake in the litigation.

This potential for unfairness and abuse rises to a constitutional violation where, as here, KRS

appears to have ceded absolute control over the Mayberry litigation, including equitable

remedies, to contingency-fee counsel. See Merck, 947 F. Supp. 2d at 740 (“the Attorney

General’s discretionary decision-making must not be delegated to the control of outside counsel;

rather, it is the outside counsel who must serve in a subordinate role”) (quoting State v. Lead

Indus. Ass’n, Inc., 951 A.2d 428, 476 (R.I. 2008)).




                                                   28
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 29 of 39 - Page ID#: 29




               98.     Here, contingency-fee counsel have a direct and substantial financial stake

in the outcome of the Mayberry Action. This profit motivation is subject to abuse without

KRS’s engagement and oversight; BAAM and KKR are being forced to defend themselves

against a biased prosecution in which $50 billion—plus an unspecified amount of punitive

damages that potentially will exceed the statutory maximum amount of punitive damages

permitted under Kentucky law—are sought in quasi-criminal or enforcement proceedings. This

is so despite the fact that the Clay Fund significantly exceeded KRS’s specific return target,

returning over $158 million in profits to KRS, net of fees, and the Boone Fund met or exceeded

KRS’s stated benchmarks by returning more than $139 million in profits to KRS. Moreover, as

KRS freely admitted, it would not have asserted this case on its own. See Ex. 2 at 1 (“KRS has

determined that [it] will not pursue the claims asserted by [the Mayberry] Plaintiffs” and would

not have done so had those claims been presented to it before the filing of the Mayberry

Complaint).

               99.     KRS has acknowledged to the Supreme Court of Kentucky that its interest

in the Mayberry Action is a matter of great public importance: “KRS would benefit financially

from any recovery obtained by [the Mayberry Plaintiffs and is] financially affected by any delay

in this matter. . . . [T]he more time it takes to resolve [certain issues at stake in the Mayberry

Action], the larger the burden becomes on KRS’s already troubled financial situation.” This is

so, says KRS, because the Mayberry Plaintiffs “have advanced claims . . . and are seeking

damages in the billions of dollars which, if awarded, would be recovered by KRS.”

               100.    Taken together, these statements make clear that Defendants, as Trustees

of KRS, have abdicated their constitutional duty to control contingency-fee counsel’s pursuit of a




                                                  29
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 30 of 39 - Page ID#: 30




litigation through which KRS stands to reap significant financial gain and impose significant and

punitive penalties on BAAM and KKR.

               101.    KRS’s counsel in the Mayberry Action—members of the law firm Stoll

Keenon Ogden PLLC—have made representations in open court in the Mayberry Action

demonstrating Defendants’ unacceptably arm’s-length relationship to the prosecution of the

Mayberry claims. For instance, KRS’s counsel has sought to reassure the Mayberry Court that

KRS is ultimately accountable for the Plaintiffs’ enforcement of KRS’s claims. But that

justification is entirely vague and raises more questions as it answers: “I just listened to

statements that there is concern about oversight and accountability of the plaintiffs because KRS

wouldn’t have a voice in this. At the risk of taking on a greater role than I ever want in life, I

guess I’m that voice because KRS does have counsel, and they are here.” Beyond assuring the

Mayberry Court that “they are here,” however, KRS’s counsel has not articulated how, if at all, it

is involved in the oversight and direction of the pursuit of its claims.

               102.    Upon information and belief, KRS and the Mayberry Plaintiffs have not

entered into any contractual arrangement that would allow KRS to control the Mayberry

Plaintiffs’ actions in the litigation, nor has KRS established any safeguards on contingency-fee

counsel’s behavior.

               103.    KRS has participated in the Mayberry Action only to express its sideline

support for the Mayberry Plaintiffs’ requested financial relief for KRS. It has not responded to

any dispositive motion. Indeed, although a Defendant, it has not even filed an answer to the

Mayberry Plaintiffs’ Amended Complaint.

VII.   Absent KRS’s Constitutionally Mandated Supervision, the Mayberry Plaintiffs’
       Contingency-Fee Counsel Have Litigated Without Respect for Principles of
       Neutrality


                                                  30
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 31 of 39 - Page ID#: 31




               104.    Throughout the course of the litigation, the Mayberry Plaintiffs’

contingency-fee counsel have adopted a scorched-earth litigation strategy, ignoring procedural

rules and in a manner that is totally inconsistent with the constitutionally mandated requirement

of neutral prosecution.

               105.    Indeed, while purportedly standing in the shoes of KRS, the Mayberry

Plaintiffs have engaged in conduct that KRS itself has recognized as inappropriate and damaging

to its contractual relationships in other litigations. It is inconceivable that KRS could be

exercising control over the Mayberry Plaintiffs’ counsel when that counsel has taken positions

antithetical to KRS’s own interests, and positions KRS has taken in other matters.

               106.    To give just one example, the Mayberry Plaintiffs filed a so-called

“Motion for Open Proceedings” in the Mayberry Action. In that motion, the Mayberry Plaintiffs

requested that the Court order that “no document should be filed under seal or with restricted

access [or] be stamped as ‘confidential.’” Through this motion, Mayberry Plaintiffs sought, and

continue to seek, to publicize materials obtained through discovery for non-litigation purposes.

And KRS has represented to the Court that it supports Plaintiffs’ request for open proceedings,

even though it is well aware that such a request violates its own contractual confidentiality

provisions.

               107.    But KRS’s own contracts with BAAM reflect the importance of these

confidentiality provisions. In Section 7.4(b) of the LLCA of the Clay Fund, KRS agreed to

protect confidential information according to highly specific terms and exceptions. The

Mayberry Plaintiffs are actively seeking to breach contractual obligations to which KRS agreed.

               108.    And even in the Mayberry case, KRS has sought to protect its confidential

information. For instance, preceding certain productions in discovery, KRS wrote to the parties


                                                 31
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 32 of 39 - Page ID#: 32




stating that “KRS has just been made aware that certain Defendants . . . intend to produce

materials that are the property of KRS in response to [Mayberry] Plaintiffs’ discovery requests. .

. . No Defendant has authorization from KRS to produce any document containing confidential

or trade secret information. . . .” KRS has thus been entirely inconsistent on its position with

regard to confidentiality. As a nominal defendant in the Mayberry case, KRS apparently

supports the Mayberry allegations that, for example, BAAM and the other fund managers did not

disclose their fee arrangements, underlying fund investments, and other information. Yet, as a

signatory to the contractual agreements with those fund managers, KRS is indisputably aware

that such information was in fact provided to it in full satisfaction of the parties’ contractual

obligations. KRS, therefore, must know that the allegations asserted on its behalf in the

Mayberry litigation are baseless.

               109.    When BAAM sought assurances from Mayberry Plaintiffs’ counsel that

they “not disclose any of the documents [containing confidential KRS information] until the

Court hears the motion [for a protective order],” Mayberry Plaintiffs’ counsel “reject[ed] the

request. We acknowledge no obligation to honor this request, nor have we ever done anything to

give any defendant the slightest reason to think that we would. To the contrary, we have made

our commitment to transparency well known since the inception of this litigation. We assume

that all document productions were made with full knowledge of that commitment, and of our

corresponding intent that the public be as fully informed of what is learned during the course of

this litigation as it chooses to be.” KRS’s ad hoc emails to BAAM, KKR, and other co-

defendants demonstrate that KRS is clearly at odds with Mayberry Plaintiffs’ counsel’s

confidentiality strategy, further evincing KRS’s lack of control over the Mayberry litigation.




                                                  32
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 33 of 39 - Page ID#: 33




               110.    Among the information that the Mayberry Plaintiffs seek to have produced

without the protections of confidentiality are the management fees charged by the underlying

funds in which the Clay Fund invested. But as the Mayberry Plaintiffs are well aware, these fees

are subject to pre-negotiated confidentiality agreements with third-parties, and both BAAM and

KRS are contractually obligated to keep those documents confidential.

               111.    The Mayberry Plaintiffs’ blatant disregard for KRS’s contractual

obligation to protect the confidential information of third parties will place a chill on service

providers’ willingness to contract with KRS in the future. Indeed, it already has. In June 2018,

the hedge fund Davidson Kempner terminated its relationship with KRS, and returned KRS’s

$68.7 million investment, because of the Mayberry lawsuit generally, and specifically because of

the threat that the Mayberry Plaintiffs’ demand for transparency poses to its business

relationships with third parties.

               112.    When litigating claims on its own behalf in other actions, KRS has

recognized this important confidentiality obligation to its contractual partners. In its July 2014

motion to dismiss in City of Fort Wright v. Board of Trustees of Kentucky Retirement Systems

(Kenton Cir. Ct. Div. III, No. 14-CI-1085, subsequently docketed as Franklin Cir. Ct. Div. II, No.

14-CI-1259), KRS argued that “management fees are exempt from disclosure.” It further

explained that “[t]he fee agreements are heavily negotiated and release of this information would

provide an unfair commercial advantage to both the competitors of the investment manager and

other investors competing in the investment arena with [KRS].”

               113.    Despite having taken this principled and appropriate position when

litigating on its own behalf, KRS’s inaction and lack of participation in the Mayberry Action has




                                                 33
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 34 of 39 - Page ID#: 34




led to the derailment of the litigation, with contingency-fee counsel pursuing a scorched-earth

litigation strategy that is at odds with KRS’s interests and standard practice of litigation.

               114.    By acting without the scrutiny and oversight of KRS, the Mayberry

Plaintiffs are in fact creating legal exposure for KRS. On August 30, 2011, KRS entered into a

subscription agreement to purchase membership interests in the Clay Fund. In Section IV(A) of

the Subscription Agreement, KRS expressly agreed to reimburse BAAM against any losses or

claims arising out of any material breach of the Subscription Agreement by KRS.

               115.    Because the Mayberry Plaintiffs stand in KRS’s shoes, and because the

allegations in Mayberry Action stand in direct contradiction to KRS’s representations and

warranties (including that the investment was suitable, that KRS understood the investment, and

that the fees were disclosed, among many others), any judgment in the Mayberry litigation will

in fact be reimbursable by KRS—as will BAAM’s costs of defense. To pursue these contractual

rights, BAAM has been required to initiate litigation in the Delaware Court of Chancery. As

such, even when BAAM secures the dismissal of the Mayberry claims, as it ultimately expects to

do, the Mayberry Plaintiffs nevertheless have caused KRS significant costs due to its

reimbursement obligations.

               116.    In sum, KRS’s lack of control over the Mayberry Action serves as an

effective illustration of the importance of the constitutional requirement that government entities

must supervise and control contingency-fee counsel acting on their behalf. The Mayberry

Plaintiffs have taken actions of which KRS has disapproved in other litigation, stand contrary to

KRS’s contracts, and create exposure for KRS—and yet KRS has failed to intervene or

otherwise assert control. Instead, it has allowed the Mayberry Plaintiffs to commandeer the

litigation, while hoping to collect a windfall.


                                                  34
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 35 of 39 - Page ID#: 35




                                             COUNT I

             Declaratory and Injunctive Relief Against Defendants’ Violation of
                         BAAM’s and KKR’s Right to Due Process

               117.    Plaintiffs repeat and reallege paragraphs 1 through 116 as if fully set forth

herein.

               118.    Courts have recognized that the constitutional guarantee of due process

protects against claims brought by a state that are “motivated by improper factors.” Marshall v.

Jerrico, Inc., 446 U.S. 238, 249 (1980).

               119.    Accordingly, the existence of “a personal interest, financial or otherwise,

into the enforcement process may . . . raise serious constitutional questions.” Id. at 249–50.

               120.    Mayberry Plaintiffs’ contingency-fee counsel have a direct and substantial

financial stake in the outcome of the Mayberry Action. This profit motivation—without the

safeguards of KRS’s oversight and control—is subject to abuse, and deprives BAAM and KKR

of their due process right to a neutral prosecution.

               121.    A penal civil action implicates this principle of neutrality, requiring the

state agency to provide safeguard and supervision when relying on contingency-fee counsel to

prosecute its claims. See Merck, 947 F. Supp. 2d at 739.

               122.    The action brought by the Mayberry Plaintiffs and approved of by KRS is

penal in nature, both in that it seeks sweeping equitable relief that requires KRS’s supervision

and an amount of compensatory damages—$50 billion—that is in no way based on any loss

suffered by KRS in relation to its investment in the Clay Fund or based on any other justifiable

conduct alleged by BAAM and KKR, and in seeking an unspecified amount of punitive damages

above and beyond the statutory limit on such damages.




                                                 35
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 36 of 39 - Page ID#: 36




               123.   Defendants have encouraged and acquiesced to the Mayberry Plaintiffs

through an undisclosed arrangement by which they have no ability to control or supervise the

prosecution of an action prosecuted on KRS’s behalf, and solely for KRS’s benefit. The

Mayberry Plaintiffs have so far litigated in a manner that demonstrates no control by any

reasoned, neutral judgment from Defendants. To the contrary, the Mayberry Plaintiffs’ conduct

displays profit-making motivation above all other considerations. Contingency-fee counsel have

stated in open court that the Mayberry Action is a “bellwether” case, suggesting they will seek a

private campaign to profit from claims purportedly asserted on behalf of other public pension

plans.

               124.   In allowing contingency-fee counsel to hijack the prosecution of the

Mayberry Action for their own profit and proceed under color of State law, Defendants have

violated BAAM’s and KKR’s right to due process.

               125.   BAAM and KKR therefore seek a declaratory judgment and injunctive

relief from Defendants’ due process violation of allowing the Mayberry Action to be litigated by

unsupervised contingency-fee counsel.

               126.   This ongoing violation of BAAM’s and KKR’s right to due process under

the Fourteenth Amendment has caused actual and irreparable harm and will continue to cause

such harm until this Court grants the relief to which BAAM is constitutionally required.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiffs hereby demand judgment as follows:

               (a)    an Order for declaratory relief declaring that the Defendants, in their

official capacities as Trustees of KRS and acting under color of State law, have violated

BAAM’s and KKR’s right to due process under the Fourteenth Amendment by allowing private



                                                36
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 37 of 39 - Page ID#: 37




lawyers with a financial stake in the action to pursue its claims without retaining any control or

imposing any safeguards;

               (b)     an Order enjoining or otherwise restraining Defendants from violating

BAAM’s and KKR’s right to due process under the Fourteenth Amendment through an

injunction preventing the continued use of contingency-fee counsel litigating on behalf of KRS

who are not under the control and supervision of KRS;

               (c)     an Order awarding BAAM and KKR reasonable costs and attorneys’ fees

in accordance with 42 U.S.C. § 1988;

               (d)     any further relief that the Court deems just and proper.




                                                37
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 38 of 39 - Page ID#: 38




                                  Respectfully submitted,

                                  WYATT, TARRANT & COMBS, LLP

                                   By: /s/ Donald J. Kelly
                                       Donald J. Kelly
                                       Virginia H. Snell
                                       Jordan M. White
                                       WYATT, TARRANT & COMBS, LLP
                                       500 West Jefferson Street, Suite 2800
                                       Louisville, Kentucky 40202-2898
                                       dkelly@wyattfirm.com
                                       vsnell@wyattfirm.com
                                       jwhite@wyattfirm.com

                                        – and –

                                  PAUL, WEISS, RIFKIND,
                                   WHARTON & GARRISON LLP

                                        Brad S. Karp (pro hac vice to be submitted)
                                        Lorin L. Reisner (pro hac vice to be submitted)
                                        Andrew J. Ehrlich (pro hac vice to be submitted)
                                        Brette Tannenbaum (pro hac vice to be submitted)
                                        PAUL, WEISS, RIFKIND,
                                        WHARTON & GARRISON LLP
                                        1285 Avenue of the Americas
                                        New York, New York 10019-6064
                                        bkarp@paulweiss.com
                                        lreisner@paulweiss.com
                                        aehrlich@paulweiss.com
                                        btannenbaum@paulweiss.com

                                        Counsel for Plaintiff Blackstone Alternative Asset
                                        Management L.P.

                                  DINSMORE & SHOHL LLP

                                   By: /s/ Barbara B. Edelman
                                       Barbara B. Edelman
                                       Grahmn N. Morgan
                                       John M. Spires
                                       Dinsmore & Shohl LLP
                                       250 W. Main Street, Suite 1400
                                       Lexington, KY 40507
                                       barbara.edelman@dinsmore.com

                                      38
Case: 3:19-cv-00029-GFVT Doc #: 1 Filed: 04/18/19 Page: 39 of 39 - Page ID#: 39




                                        grahmn.morgan@dinsmore.com
                                        john.spires@dinsmore.com

                                        – and –

                                  SUSMAN GODFREY L.L.P.

                                        Barry Barnett (pro hac vice to be submitted)
                                        Abigail Noebels (pro hac vice to be submitted)
                                        Ryan Weiss (pro hac vice to be submitted)
                                        SUSMAN GODFREY L.L.P.
                                        1000 Louisiana, Suite 5100
                                        Houston, Texas 77002
                                        bbarnett@susmangodfrey.com
                                        anoebels@susmangodfrey.com
                                        rweiss@susmangodfrey.com

                                        Steven Shepard (pro hac vice to be submitted)
                                        SUSMAN GODFREY L.L.P
                                        1301 Avenue of the Americas, 32nd Floor
                                        New York, New York 10019
                                        sshepard@susmangodfrey.com

                                        Counsel for Plaintiff KKR & Co. Inc.



Dated: April 18, 2019




                                      39
